Case 3:19-cv-00446-M-BN Document 65 Filed 07/13/20       Page 1 of 1 PageID 1082



                   IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BRETT STACY,                             §
                                         §
      Plaintiff,                         '
                                         '
V.                                       '         No. 3:19-cv-446-M-BN
                                         '
JPMORGAN CHASE BANK, N.A.,               '
                                         '
      Defendant.                         '

          ORDER ACCEPTING FINDINGS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files, records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated June 19, 2020, to which Plaintiff’s Objections were filed on

July 2, 2020, the Court finds that the Findings, Conclusions, and Recommendation

of the Magistrate Judge are correct and they are accepted as the Findings,

Conclusions, and Recommendation of the Court.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.

      SO ORDERED this 13th day of July, 2020.
